DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to the Amendment filed on 2/02/2022. Claims 1-20 are pending in the case. Claims 1, 8, and 15 are independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 8-12, 15-17, and 20 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Mitchell et al. (US 2006/0069808 A1, hereinafter Mitchell) in view of Dykes et al. (US 2008/0306815 A1, hereinafter Dykes).

As to independent claim 1, Mitchell teaches a method, comprising: 
providing computer-readable code to a computing device comprising a display device in association with primary content (Fig 1 and Fig. 2A), the computer-readable code configured to cause the computing device to:
perform a first unused space identification in response to the computing device rendering the primary content for display on a display device (Fig. 2B primary content 70 rendered), comprising:
 identifying an unused region within a first portion of a rendering of the primary content (empty space 63 which is not used for the primary content 70 is identified within display area 62, paragraph 0042); 
determining whether the unused region is visible within a viewable area of the display device (“When primary content 70 is displayed within this larger area of browser window 60, an additional display area 63 is available within content display area 62, but is not used for the primary content.” Paragraph 0042, see Fig. 2A, unused portion 63 is in the viewable area of the browser window 60).
Mitchell does not appear to expressly teach measuring a width of the unused region within the rendering of the primary content at the client computing device, and 
issue a request for supplemental content over from the client computing device through an electronic communication network in response to determining that the unused region is visible within the viewable area of the display device, the request indicating the width of the unused region measured at the client computing device; and 
insert supplemental content received in response to the request into the primary content, such that a rendering of the supplemental content is displayed with the first portion of the rendering of the primary content within the viewable area of the display device. 
Dykes teaches measuring a width of the unused region within the rendering of the primary content at the client computing device (“the page analyzer 218 is configured to directly analyze the HTML data of the webpage to determine an available space that is suitable for placing an advertisement therein.  In another embodiment, a script is added to a received webpage.  The script is configured, when executed, to look for an available space per some criteria.  Depending one implementation, the criteria may be a particular size or location of a space that may be considered as applicable for placing an advertisement therein.” Paragraph 0070, “FIG. 2E shows that at least two spaces 250 and 252 meeting certain criteria are located.  Depending on implementation, the criteria may be based on a size requirement, a shape, and/or a location requirement.” Paragraph 0082,), and 
issue a request for supplemental content over from the client computing device through an electronic communication network in response to determining that the unused region is visible within the viewable area of the display device, the request indicating the width of the unused region measured at the client computing device (“the location and size of a space is reported to the page analyzer 218 that in return reports to the server to determine an appropriate advertisement to fit into the detected space.” Paragraph 0070); and 
insert supplemental content received in response to the request into the primary content, such that a rendering of the supplemental content is displayed with the first portion of the rendering of the primary content within the viewable area of the display device (“FIG. 4B shows that the webpage of FIG. 2D has been placed at least three targeted advertisements 450, 452 and 454, where the advertisements 450 and 453 are placed directly in the webpage while the advertisement 454 is placed in the expanded space as a result of a different display ratio.” Paragraph 0087 last sentence).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Mitchell to comprise measuring a width of the unused region within the rendering of the primary content at the client computing device, and issue a request for supplemental content over from the client computing device through an electronic communication network in response to determining that the unused region is visible within the viewable area of the display device, the request indicating the width of the unused region measured at the client computing device; and  insert supplemental content received in response to the request into the primary content, such that a rendering of the supplemental content is displayed with the first portion of the rendering of the primary content within the viewable area of the display device. One would have been motivated to make such a combination to provide an improved Internet advertising message delivery system.

As to dependent claim 2, Mitchell teaches the method of claim 1. Mitchell further teaches wherein the supplemental content comprises one or more of advertising content, third-party advertising content, fixed-size content, Hypertext Markup Language content, a script, computer-readable code, and one or more fixed sized images (“content added to the Web page includes advertising” paragraph 0043).

As to dependent claim 3, Mitchell teaches the method of claim 1. Mitchell does not appear to expressly teach wherein the computer-readable code is further configured to cause the client computing device insert placement data corresponding to the unused region into the primary content, the inserted placement data indicating the width of the unused region measured at the client computing device.
Dykes teaches wherein the computer-readable code is further configured to cause the computing device insert placement data corresponding to the unused region into the primary content, the inserted placement data indicating the width of the unused region at the client computing device (“the location and size of a space is reported to the page analyzer 218 that in return reports to the server to determine an appropriate advertisement to fit into the detected space.” Paragraph 0070); and 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Mitchell to comprise wherein the computer-readable code is further configured to cause the computing device insert placement data corresponding to the unused region into the primary content, the inserted placement data indicating the measured width, of the unused region.  One would have been motivated to make such a combination to provide an improved Internet advertising message delivery system.

As to dependent claim 4, Mitchell teaches the method of claim 1. Mitchell does not appear to expressly teach wherein the computer-readable code is further configured to cause the client computing device to create an element within a document model of the primary content to represent the unused region, wherein the supplemental content is inserted into the element.
Dykes teaches the computing device create an element within a document model of the primary content to represent the unused region, wherein the supplemental content is inserted into the element (Fig. 4B ad 450 and 452 are inserted into a rectangular shape elements)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Mitchell to comprise the computing device create an element within a document model of the primary content to represent the unused region, wherein the supplemental content is inserted into the element. One would have been motivated to make such a combination to provide an improved Internet advertising message delivery system.

As to dependent claim 11, Mitchell teaches the computer-readable storage medium of claim 8, Mitchell does not appear to expressly teach the operations further comprising calculating one or more of a size, a height, a width, a position, an orientation, and proportions of the identified unused area within the determined layout of the primary markup data within the application window.
Dykes teaches calculating one or more of a size, a height, a width, a position, an orientation, and proportions of the identified unused area within the determined layout of the primary markup data within the application window (“FIG. 2E shows that at least two spaces 250 and 252 meeting certain criteria are located.  Depending on implementation, the criteria may be based on a size requirement, a shape, and/or a location requirement.” Paragraph 0082, 0070).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Mitchell to comprise the operations further comprising calculating one or more of a size, a height, a width, a position, an orientation, and proportions of the identified unused area within the determined layout of the primary markup data within the application window.  One would have been motivated to make such a combination to provide an improved Internet advertising message delivery system.

As to dependent claim 12, Mitchell teaches the computer-readable storage medium of claim 11, Mitchell does not appear to expressly teach the operations further comprising:
determining whether the identified unused area satisfies one or more conditions.
the one or more conditions comprising a minimum width condition:
wherein the secondary content is inserted into the element created within the primary markup data in response to determining that the identified unused area satisfies
the one or more conditions.
Dykes teaches determining whether the identified unused area satisfies one or more conditions; the one or more conditions comprising a minimum width condition: wherein the secondary content is inserted into the element created within the primary markup data in response to determining that the identified unused area satisfies the one or more conditions (“FIG. 2E shows that at least two spaces 250 and 252 meeting certain criteria are located.  Depending on implementation, the criteria may be based on a size requirement, a shape, and/or a location requirement.” Paragraph 0082, 0070).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Mitchell to comprise wherein the secondary content is inserted into the element created within the primary markup data in response to determining that the identified unused area satisfies the one or more conditions. One would have been motivated to make such a combination to provide an improved Internet advertising message delivery system.

As to dependent claim 16, Mitchell teaches the system of claim 15, Mitchell does not appear to expressly teach the method further comprising a placement module configured for operation on the processor of the computing device, the placement module configured to select the advertising content to display within the identified empty space in response to the request.
Dykes teaches the placement module configured to select the advertising content to display within the identified empty space in response to the request (“FIG. 4B shows that the webpage of FIG. 2D has been placed at least three targeted advertisements 450, 452 and 454, where the advertisements 450 and 453 are placed directly in the webpage while the advertisement 454 is placed in the expanded space as a result of a different display ratio.” Paragraph 0087 last sentence).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Mitchell to comprise measuring a width of the unused region, and the request for supplemental content indicating the measured width of the unused region.  One would have been motivated to provide an improved Internet advertising message delivery system.

As to dependent claim 20, Mitchell teaches the system of claim 15 substantially as claimed. Mitchell further teaches wherein the computer-readable code is further configured to:
monitor display of the rendering of the primary content page on the display of the client device (in fig. 2A, a primary content 70 is rendered); and
determine whether the identified empty space within the rendering of the primary content page is visible on the display of the client device in response to the monitoring (“When primary content 70 is displayed within this larger area of browser window 60, an additional display area 63 is available within content display area 62, but is not used for the primary content.” Paragraph 0042, see Fig. 2A, unused portion 63 is visible on content display area 62);
.
Claims 8-10 reflect a non-transitory computer-readable storage medium embodying the limitations of claims 1-4 therefore the claims are rejected under similar rationale.
	
Claims 15 and 17 reflect a system embodying the limitations of claims 1-2 therefore, the claims are rejected under similar rationale.

Claims 5-7, 13-14, and 18-19 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Mitchell et al. (US 2006/0069808 A1, hereinafter Mitchell) in view of Dykes et al. (US 20080306815 A1, hereinafter Dykes) and Brown et al. (US 20030128234 A1, hereinafter Brown).

As to dependent claim 5, Mitchell teaches the method of claim 1. Mitchell does not appear to teach wherein the computer-readable code is further configured to cause the client computing device to:
perform a second unused space identification in response to detecting a change pertaining to display of the rendering of the primary content on the display device, comprising measuring a modified width of the unused region; and
issue a request for updated supplemental content indicating the modified width of the unused region.
Dykes teaches measuring a width of the unused region within the rendering of the primary content at the client computing device (“the page analyzer 218 is configured to directly analyze the HTML data of the webpage to determine an available space that is suitable for placing an advertisement therein.  In another embodiment, a script is added to a received webpage.  The script is configured, when executed, to look for an available space per some criteria.  Depending one implementation, the criteria may be a particular size or location of a space that may be considered as applicable for placing an advertisement therein.” Paragraph 0070, “the criteria may be based on a size requirement, a shape, and/or a location requirement.” Paragraph 0082), and 
issue a request for supplemental content indicating the width of the unused region (“the location and size of a space is reported to the page analyzer 218 that in return reports to the server to determine an appropriate advertisement to fit into the detected space.” Paragraph 0070); and insert supplemental content received in response to the request into the primary content, such that a rendering of the supplemental content is displayed with the first portion of the rendering of the primary content within the viewable area of the display device (FIG. 4B shows that the webpage of FIG. 2D has been placed at least three targeted advertisements 450, 452 and 454, Paragraph 0087 last sentence).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Mitchell to comprise measuring a width of the unused region within the rendering of the primary content at the client computing device, and issue a request for supplemental content indicating the width of the unused region. One would have been motivated to make such a combination to provide an improved Internet advertising message delivery system.
Brown teaches the computing device to perform a second unused space identification in response to detecting a change pertaining to display of the rendering of the primary content on the display device, comprising: measuring a modified width of the unused region (“Calculations on various Web page data elements are performed before and after and during the rendering process to determine the areas of the data elements that are used.  The areas for all of the Web page data elements are stored.  Any remaining areas are determined to be areas of white space or background space” paragraph 0046, “The method then waits for the next paint command, 324, such as a user scroll action, frame resize, page down, etc. When such a user action is received that would change the current display, the process repeats itself by rendering the white space filler in an appropriately sized white space area.” Paragraph 0049); and
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Mitchell to comprise wherein the computer-readable code is further configured to cause the client computing device to :perform a second unused space identification in response to detecting a change pertaining to display of the rendering of the primary content on the display device, comprising measuring a modified width of the unused region; and issue a request for updated supplemental content indicating the modified width of the unused region. One would have been motivated to make such a combination to provide an improved Internet advertising message delivery system.

As to dependent claim 6, Mitchell teaches the method of claim 5 substantially as claimed. Mitchell does not appear to expressly teach wherein the computer-readable code is further configured to cause the computing device to:
monitor display of the rendering of the primary content on the display device; and
perform the second unused space identification in response to the monitoring indicating one or more of navigation within the primary content, navigation away from the primary content, scrolling within the primary content, a change to one or more display areas, and a change to a configuration of the display device.
Brown teaches wherein the computer-readable code is further configured to cause the computing device to:
monitor display of the rendering of the primary content on the display device (“The method then waits for the next paint command, 324” paragraph 0049); and
perform the second unused space identification in response to the monitoring indicating one or more of navigation within the primary content, navigation away from the primary content, scrolling within the primary content, a change to one or more display areas, and a change to a configuration of the display device (paint command, 324, such as a user scroll action, frame resize, page down, etc., paragraph 0049);
modify the identified unused space in response to detecting a change pertaining to the browser window (“When such a user action is received that would change the current display,” paragraph 0049).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Mitchell to comprise wherein the computer-readable code is further configured to cause the computing device to:
monitor display of the rendering of the primary content on the display device; and perform the second unused space identification in response to the monitoring indicating one or more of navigation within the primary content, navigation away from the primary content, scrolling within the primary content, a change to one or more display areas, and a change to a configuration of the display device.  One would have been motivated to make such a combination to provide an improved Internet advertising message delivery system.

As to dependent claim 7, Mitchell teaches the method of claim 5 substantially as claimed. Mitchell does not appear to expressly teach wherein the computer-readable code is further configured to cause the client computing device to insert placement data indicating the measured width of the unused space into the primary content in response to the first unused space identification; and 
update the placement data within the primary content to indicate the modified width of the unused region in response to the second unused space identification.
Brown teaches wherein the computer-readable code is further configured to cause the client computing device to insert placement data indicating the measured width of the unused space into the primary content in response to the first unused space identification; and update the placement data within the primary content to indicate the modified width of the unused region in response to the second unused space identification (“The method then waits for the next paint command, 324, such as a user scroll action, frame resize, page down, etc. When such a user action is received that would change the current display, the process repeats itself by rendering the white space filler in an appropriately sized white space area.” Paragraph 0049).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Mitchell to comprise update the placement data within the primary content to indicate the modified width of the unused region in response to the second unused space identification.  One would have been motivated to make such a combination to provide an improved Internet advertising message delivery system.

As to dependent claim 13, Mitchell teaches the method of claim 11. Mitchell does not appear to expressly teach the operations comprising detecting a change to the determined layout of the primary markup data within the application window, and
updating the identified unused area in response to detecting the change.
Brown teaches the operations comprising detecting a change to the determined layout of the primary markup data within the application window, and updating the identified unused area in response to detecting the change (the current display is updated in response to receiving a user action, such as a user scroll, resize, page down etc., paragraph 0049).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Mitchell to comprise detecting a change to the determined layout of the primary markup data within the application window, and updating the identified unused area in response to detecting the change.  One would have been motivated to make such a combination to provide an improved Internet advertising message delivery system.

As to dependent claim 14, Michell teaches the computer-readable medium of claim 13 substantially as claimed. Mitchell does not appear to expressly teach wherein updating the identified unused area comprises modifying one or more of the calculated size, height, width, position, orientation, and proportions of the identified unused area, the operations further comprising,
displaying replacement secondary content within the identified unused area in response to modifying the identified unused area.
Brown teaches wherein updating the identified unused area comprises modifying one or more of the determined size, height, width, position, orientation, and proportions of the identified unused area, the operations further comprising:
displaying replacement secondary content within the identified unused area in response to modifying the identified unused area (white space filler displayed in an appropriately sized white space area, paragraph 0049).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Mitchell to comprise displaying replacement secondary content within the identified unused area in response to modifying the identified unused area. One would have been motivated to make such a combination to provide an improved Internet advertising message delivery system.

As to dependent claim 18, Mitchell teaches the system of claim 15 substantially as claimed. Mitchell does not appear to expressly teach, wherein the computer-readable code is further configured to modify a layout of the advertising content in response to detecting one or more of a resize operation and a scroll operation. 
Brown teaches modify a layout of the advertising content in response to detecting one or more of a resize operation and a scroll operation (the current display is updated in response to receiving a user action, such as a user scroll, resize, page down etc., paragraph 0049).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Mitchell to comprise modify a layout of the advertising content in response to detecting one or more of a resize operation and a scroll operation.  One would have been motivated to make such a combination to provide an improved Internet advertising message delivery system.

As to dependent claim 19, Mitchell teaches the system of claim 15 substantially as claimed. Mitchell does not appear to expressly teach wherein the computer-readable code is further configured to modify a position of the advertising content in response to detecting one or more of a resize operation and a scroll operation.
Brown teaches modifying a position of the advertising content in response to detecting one or more of a resize operation and a scroll operation (“when such a user action is received that would change the current display, the process repeats itself by rendering the white space filler in an appropriately sized white space area.” Paragraph 0049).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Mitchell to comprise wherein the computer-readable code is further configured to modify a position of the advertising content in response to detecting one or more of a resize operation and a scroll operation.  One would have been motivated to make such a combination to provide an improved Internet advertising message delivery system.

Response to Arguments
Applicant’s prior art arguments have been considered but are moot but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171